Citation Nr: 0534343	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-28 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to payment of VA compensation at the 2002 rate 
for an award of a total disability rating based on individual 
unemployability due to service-connected disorders (TDIU) in 
retroactive monthly payments effective from July 27, 1997.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Detroit, 
Michigan Regional Office (the RO) of the Department of 
Veterans Affairs (VA).

Procedural history

The veteran served on active duty from July 1967 to March 
1969.

In a March 2003 rating decision, the RO, in pertinent part, 
awarded the veteran TDIU, effective as of July 29, 1997.  An 
appeal was subsequently perfected as to whether the veteran 
was entitled to retroactive payment of VA compensation at the 
2002 rate from July 29, 1997 forward.


FINDING OF FACT

In a March 2003 rating action, the RO awarded the veteran 
TDIU compensation, effective July 27, 1997; the RO awarded 
the veteran retroactive compensation benefits according to 
the specific monthly entitlement amounts specified by statute 
[ranging from $2,060 monthly to $2,359 monthly compensation].  


CONCLUSION OF LAW

The veteran is not entitled to payment of compensation at the 
2002 monthly rate of from August 1, 1997.  38 U.S.C.A. § 
1114(j) (West 2002); 38 C.F.R. § 3.21 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks retroactive payment of compensation for 
TDIU at the 2002 monthly rate, effective from July 27, 1997.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA). See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.

Similarly, in a recent precedential opinion, VA's General 
Counsel held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2005).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

This case deals with the issue of the calculation of VA 
compensation benefits.  The pertinent facts in this case are 
not in dispute; application of pertinent provisions of the 
law and regulations will determine the outcome.  Accordingly, 
the Board finds that no amount of additional evidentiary 
development would change the outcome of this case, and 
therefore the provisions of the VCAA are not applicable.

The Board additionally observes that the veteran is 
represented by counsel, who is familiar with the VCAA and who 
has not expressed any concerns about the need for VCAA notice 
in this case. 

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran and his attorney have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; however, no hearing was 
requested.  In September 2004, the veteran's attorney stated 
that he had no additional evidence or argument to present.

Accordingly, the Board will move on to a decision in this 
case.



Analysis

Relevant facts

In March 2003, the RO awarded the veteran TDIU, effective as 
of July 27, 1997. In April 2003, the RO notified the veteran 
of his retroactive monthly compensation payments, beginning 
in the amount of $2,060 as of August 1, 1997 and varying in 
amount, between $2,036 and $2,359, depending on the age of 
his dependents, their school attendance, and legislative 
increases.  VA notified him that he would receive $2,193, 
effective December 1, 2002.

Contentions

The veteran, through his attorney, appealed the award of his 
retroactive monthly compensation benefits.  In essence, he 
contends that the veteran should receive payments at the 
higher 2002 rate effective from the effective date of TDIU in 
1997.  
The veteran's attorney sets forth the argument in the April 
2004 notice of disagreement and the July 2004 substantive 
appeal as follows.

The veteran, through his attorney, initially contends that 
the plain language of 38 U.S.C. § 1114(j) states, "For the 
purposes of section 1110 of this title - (j) if and while the 
disability is rated as total the monthly compensation shall 
be $2,193."  The attorney in essence contends that the 
statute requires that the amount of the monthly disability 
compensation shall be set at $2,193, notwithstanding the 
effective date assigned. 

The attorney further contends that because the  veteran was 
not rated as totally disabled until the rating decision of 
March 21, 2003, he was not rated totally disabled in July of 
1997.  Therefore, according to the attorney, the calculation 
of the veteran's entitlement to the amount of monthly 
benefits should not have been calculated on the amount of 
compensation for a total rating starting in August 1997, or 
at any date thereafter, until he was totally rated in March 
of 2003.

In short, according to the veteran's attorney, the plain 
language of 38 U.S.C. § 1114(j) contemplates that the amount 
of compensation is to be calculated only if and while the 
disability is totally rated.  Because the veteran's 
disability was not totally rated until March of 2003, the 
correct calculation pursuant to 38 U.S.C. 
§ 1114(j), should have been at the [higher] 2002 monthly rate 
from August 1, 1997.
See notice of disagreement, dated April 14, 2004, pages 2-3; 
and substantive appeal, dated December 28, 2004, pages 2-3.

Discussion

The rates of disability compensation payable to veterans are 
established by law.  See 38 U.S.C.A. § 1114 (West 2002).  
These rates are periodically adjusted by Congress, usually on 
an annual basis.  For example, the current version of 
38 U.S.C.A. § 1114(j) provides that "if and while the 
disability is rated as total the monthly compensation shall 
be $2,299."  Congress specifically provided that the current 
version of section 1114 "shall take effect on December 1, 
2004."  Pub. L. No. 108-363.  In previous years, Congress 
consistently specified effective dates for its amendments to 
section 1114.

As set forth above, in a March 2003 rating decision, the RO 
determined that the veteran was entitled to TDIU compensation 
for the period beginning on July 27, 1997.  Accordingly, in 
the April 2003 notice letter, the RO set forth the specific 
monthly amounts to be paid the veteran and advised the 
veteran that he would be paid the amount that he would have 
received had he been awarded TDIU on July 27, 1997, as 
specified by the versions of 38 U.S.C.A. § 1114(j) in effect 
at the time the payments would have been made.

The veteran's attorney does not argue that the monthly 
compensation amounts since August 1, 1997 as specified by the 
versions of 38 U.S.C.A. § 1114(j), were misidentified by the 
RO or that the dates of payment are incorrect.  His argument 
is simply that the monthly compensation amount of $2,193 
which was effective as of the date of the RO decision 
granting TDIU, in March 2003, should apply retroactively to 
August 1, 1997, the effective date of the award of TDIU.  

The veteran's attorney argues that the plain language of 38 
U.S.C.A. § 1114(j) requires payment at the dollar amount 
written into the version of the statute in effect at the time 
of the rating decision issuing the TDIU rating.  The attorney 
fails to mention, however, that the statute in fact contains 
effective dates for the award of the annual rates of 
compensation for TDIU.  In this case, the rate in effect on 
the date of the March 2003 rating decision became effective 
on December 1, 2002 by statutory amendment to 38 U.S.C.A. § 
1114(j).  There is nothing in the statute which suggests that 
such rate may be made retroactive prior to December 1, 2002.  
Indeed, it is clear that different monthly rates are 
specifically applicable to 
earlier periods of time.

In short, the argument advanced on behalf of the veteran is 
devoid of legal merit.  
It has no basis in statute or in established case law.  
Indeed, the same attorney has previously advocated a similar 
position in a case where retroactive special monthly 
compensation benefits were awarded on the basis of clear and 
unmistakable error.  This argument has been specifically 
considered and rejected by the United States Court of Appeals 
for the Federal Circuit (the Federal Circuit).  Specifically, 
the Federal Circuit held that such an argument

would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a waiver 
of sovereign immunity and as an expression of a 
willingness to compensate veterans disadvantaged by a 
[clear and unmistakable error] in real, rather than 
nominal, dollars.  This argument fails because § 1114 
does not address the issue of retroactive payments, much 
less provide a clear, explicit waiver of the 
government's sovereign immunity from interest payments 
accruing to retroactive payments.

Sandstrom v. Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran in Sandstrom asserted that the 
amount should have been calculated according to the 1996 
rate, so that the 1996 correction would have had the "same 
effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a), as if the decision had been made in 1969.  The 
Federal Circuit rejected these arguments and held that VA's 
decision to pay in nominal dollars was legally correct.  The 
Board finds that the instant case fall squarely within the 
holding of the Federal Circuit in Sandstrom.

In short, based on the statutory law, the veteran is not 
entitled to payment of compensation at the 2002 monthly rate 
of $2,193 from August 1, 1997, the date as of which TDIU was 
awarded.  Rather, he is entitled to monthly compensation 
based on the amounts specified by law for 1997 and later 
years.  See 38 U.S.C.A. § 1114(j) (West 2002).  The Board is 
bound by the laws enacted by Congress.  See 38 U.S.C.A. § 
7104(c) (West 2002).  

In summary, for the reasons set forth above, the Board 
concludes that the law does not provide a basis to award the 
benefit sought by the veteran.  The appeal is therefore 
denied.


ORDER

Entitlement to payment of compensation at the monthly rate of 
$2,193, effective August 1, 1997, is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


